DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-15-2021 has been entered.
The amendment filed on 10-15-2021 is acknowledged. Claims 14 and 32 have been amended. Claims 14, 17-32 and 34-42 are pending. Claims 22-23, 32 and 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 14, 17-21 and 24-31 are currently under examination.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The rejection of claims 14, 17-21 and 24-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant argues:
1.  The Office continues to conflate the description of the specification and what is actually being claimed. What is being claimed is a recombinant Plasmodium E140 polypeptide comprising the amino acid sequence of SEQ ID NO:3 or orthologues thereof and not polypeptides that evolved from a common ancestral gene as the polypeptide of SEQ ID NO:3 and that maintained a given (unnamed function) in different species.
2.  The skilled artisan would conclude that Applicant was in possession of an immunogenic composition comprising a polypeptide of SEQ ID NO:3 or orthologs thereof as the specification discloses multiple E140 antigen including human antigen PFA0205w (SEQ ID NO:3) and 13 highly conservative Plasmodium falciparum strains.
3. The specification discloses that the polypeptide of SEQ ID NO:3 and orthologs are capable of inducing an immune response in humans.
Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, orthologues are defined as genes (proteins) found in different species related by linear descent (i.e. evolved from a common ancestral gene and maintain a given function). Consequently, to adequately describe the claimed genus of orthologues, See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016
With regard to Point 2 and 3, as set forth in the rejection the amended claims are drawn to polypeptides that evolved from a common ancestral gene as the polypeptide of SEQ ID NO:3 and that retained a given (unnamed) function in different species. The rejected claims do not limit the purported common function that must be retained by the orthologues or the subjects in which a given orthologue must elicit an immune response. Consequently, there is no correlation between structure and function as required by the written description requirement. Moreover, the disclosure of multiple E140 antigens including human antigen PFA0205w (SEQ ID NO:3) and 13 highly conservative Plasmodium falciparum strains is not deemed representative of the claimed genus.

As previously presented, claimed invention is directed to immunogenic compositions comprising a recombinant polypeptide of SEQ ID NO:3 and orthologues thereof, wherein said compositions induce a directed immune response in any or all subjects
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of orthologues, Applicant must adequately describe the polypeptides that evolved from a common ancestral gene as the polypeptide of SEQ ID NO:3 and that retained a given (unnamed) function in different species. The rejected claims do not limit the purported common function that must be retained by the orthologues or the subjects in which a given orthologue must elicit an immune response. Consequently, the specification, does not disclose distinguishing and identifying features of a representative number of members of the genus of orthologues to which the claims are drawn, such as a correlation between the structure of the variant polypeptide and its recited function (inducing an immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of orthologues. The specification is discloses various E140 antigens of the differing Plasmodium falciparum strains listed in Figure 8. Those orthologues meet the written description requirements to the degree they read on the administration to a human subject but are not deemed to be representative of the claimed genus of orthologues of SEQ ID NO:3. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of orthologues to which the claims refer.
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description orthologues is not deemed representative of the genus of immunogenic compositions to which the claims refer.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "recombinant polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the strain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "recombinant polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

No claim is allowed.
SEQ ID NO:3 is free of the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 3, 2021